    Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                                  Document Page 1 of 14
The document below is hereby signed.

Signed: May 14, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     PIERRE PHILIPPE BARKATS,              )     Case No. 14-00053
                                           )     (Chapter 7)
                     Debtor.               )
     ____________________________          )
                                           )
     WENDELL W. WEBSTER, TRUSTEE,          )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )     Adversary Proceeding No.
                                           )     18-10021
     RONDI WALKER, et al.,                 )
                                           )     Not for publication in
                        Defendants.        )     West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
               REFLECTING RESULTS OF HEARING OF MAY 13, 2020
           AND DIRECTING CANDELA CORPORATION TO FILE OBJECTIONS
         TO ANY OF THE COURT’S DIRECTIVES ARISING FROM THE HEARING

          This order reflects the results of the hearing of May 13,

     2020, and updates the liens on Dr. Rondi Walker’s interest in the
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 2 of 14


 Property1 in light of the District of Columbia’s income tax liens

 not addressed by the Memorandum Decision and Order re Motions for

 Summary Judgment (“Memorandum Decision”) (Dkt. No. 174) (dated

 March 31, 2020, and entered April 1, 2020).

                                         I

   RESPECTIVE SHARES OF PROCEEDS; DISTRIBUTIONS TO INGRAM GROUP

      As of October 16, 2019, Webster held sale proceeds of

 $1,962,932.53. By agreement of Dr. Walker’s counsel at the

 hearing, Dr. Walker’s entitlement under the Marital Settlement

 Agreement to be reimbursed for loans standing at $463,000 at the

 time of execution of the Marital Settlement Agreement (loans that

 increased over time) is capped at $654,141.81.             That $654,141.81

 amount was determined in the Memorandum Decision at 29-31.                 I

 held in the Memorandum Decision at 32 that Dr. Walker is entitled

 to receive $1,545,442.74 ($891,300.93 outright and the

 $654,141.81 for the specified loans).           By a separate order I am

 denying Dr. Walker’s motion to modify the Memorandum Decision.

      An issue remained of whether the proceeds to be distributed

 must be reduced for the claim made by the purchaser of the

 Property for repairs.        However, Webster’s counsel informed the

 court at the hearing that the parties have reached an agreement

 that:


      1
        The former residence of Dr. Walker and Barkats, located at
 3232 Garfield Street, N.W., Washington, D.C. (with a later
 changed address of 3241 Woodland Drive, N.W., Washington, D.C.).

                                         2
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 3 of 14


            (1) after dividing three ways the purchaser’s asserted

      repairs claim of $26,050.93, Dr. Walker is to receive

      $1,532,425.77; the children’s trust is to receive

      $167,240.58; and Webster (i.e., Barkats’ bankruptcy estate)

      is to receive $237,215.25;2 but

            (2) the figures would increase by eliminating the

      charge for repairs if Walker returns a chandelier to the

      purchaser.

 Of whatever amount is paid to Webster, the Ingram Group would

 receive    75% pursuant to a prior order of the court.

 Accordingly, Webster should be able to make a distribution to the

 Ingram Group once the settlement is approved.             I suggest that the

 proposed order approving the settlement ought to specify:

            (1) how much the Ingram Group is to receive if the

      repairs are eliminated as a charge; and

            (2) how much it is entitled to receive if the claim for

      repairs is allowed; and

            (3) how much it is to receive as an interim

      distribution pending resolution of the claim for repairs if

      the claim for repairs remains unresolved.

 That way, a distribution can be made to the Ingram Group: either



      2
         These three amounts and the $26,050.93 repair claim total
 $1,962,932.53, the amount Webster has on hand (or at least
 initially had on hand: interest may or may not have accrued on
 the funds).

                                         3
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 4 of 14


 an interim distribution, awaiting resolution of the repair issue,

 or a final distribution.

                                        II

                      CLAIMS AGAINST WALKER’S SHARE

      As to Walker’s interest in the Property, there are these

 liens on the Property, filed with the District of Columbia

 Recorder of Deeds, that were held by the Internal Revenue Service

 (“IRS”) and others:

            1.   IRS: tax lien filed on August 20, 2014 at 8:32

      a.m., for unpaid income taxes for the year 2012, standing at

      $181,307.89 as of November 4, 2019, and (per United States’

      Updated Statement of Claims (Dkt. No. 188)) standing at

      $186,613.77 as of June 2, 2020; and $187,380.10 as of July

      2, 2020.

            2.   IRS: tax lien filed on August 20, 2014, at 2:49

      p.m., for unpaid income taxes for the year 2013, standing at

      $179,578.84 as of November 4, 2019, and (per United States’

      Updated Statement of Claims (Dkt. No. 188)) standing at

      $184,834.13 as of June 2, 2020; and $185,593.15 as of July

      2, 2020.

            3.   Democracy Capital Corporation: Deed of Trust filed

      on August 20, 2014, at 3:29 p.m. securing a claim for

      $845,234.09 as of October 28, 2019, for a loan (the

      “Democracy Capital Loan”).          Democracy Capital states in Dkt.


                                         4
Case 18-10021-SMT    Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                               Document Page 5 of 14


      No. 189 that as of May 31, 2020, $876,741.31 is owed,

      consisting of:

                    (a) $831,980.86 (amounts other than legal fees);

            plus

                    (b) $44,760.45 in legal fees.

      Dr. Walker contests the attorney fees asserted as part of

      this claim.

            4.     Atlantic Union Bank (successor to Access National

      Bank): Deed of Trust filed on October 10, 2014, securing a

      claim, originally for $150,000.00, standing at $199,482.73

      as of September 4, 2019.          Atlantic Union Bank asserts in

      Dkt. No. 190 that as of May 31, 2020, $230,533.29 is owed on

      this lien, consisting of:

                    (a) $182,146.27 (amounts other than legal fees);

            plus

                    (b) $48,387.02 in legal fees (as of March 16,

            2020).

      Dr. Walker will be objecting to the attorney’s fees.

            5.     IRS: tax lien filed on July 21, 2015, for the

      unpaid employment taxes for the period ending September 30,

      2014, standing at $20,596.97 as of November 4, 2019, and

      (per United States’ Updated Statement of Claims (Dkt. No.

      188)) standing at         $21,199.73 as of June 2, 2020; and

      $21,286.78 as of July 2, 2020.


                                          5
Case 18-10021-SMT    Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                               Document Page 6 of 14


            6.    District of Columbia: tax lien filed on September

      20, 2016, in the amount of $87,973.62 for income taxes and

      additions thereto for the years 2012 and 2013.               My research

      indicates that under D.C. Code § 47-4201(d)(2), the interest

      rate on unpaid taxes and penalties (other than an estimated

      tax penalty) is 10% per year, compounded daily.                The tax

      lien likely will stand at roughly at least $12o,000 as of

      June 2, 2020.3

            7.    Candela Corporation: Judgment filed on June 26,

      2017, for a judgment of $76,284.72 entered by the Superior

      Court of the District of Columbia on September 16, 2016.

            8.    IRS: tax lien filed on June 29, 2017, for unpaid

      federal income taxes for the year 2014, standing at

      $20,934.99 as of November 4, 2019.4

            9.    IRS: tax lien filed on November 9, 2018, for the

      unpaid income taxes for the years 2015 and 2016, standing

      at, respectively, $36,044.20 and $10,711.30 as of November

      4, 2019.

            10.     Direct Capital Corporation: Judgment Order filed

      on August 6, 2019, for a judgment entered by the Superior

      3
        The District of Columbia states that its lien amounts to
 $119,430.76 in its Motion for Clarification Regarding Court’s
 Memorandum Decision and Order (Dkt. No. 197) filed May 6, 2020.
      4
        The United States states updated amounts for this lien and
 for the following tax lien in Docket No. 188, but the differences
 from these amounts are not material to the following discussion.

                                          6
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 7 of 14


      Court on June 6, 2016, for $50,575.69 plus prejudgment

      interest of $738.76 and attorney’s fees and costs of

      $1,500.00, for which Direct Capital Corporation asserts that

      $63,938.33 was owed as of February 5, 2020.

 It is evident that as of June 2, 2020, if the legal fees of

 Democracy Capital and Atlantic Union are disallowed, only the

 first six liens will receive full payment out of Dr. Walker’s

 share—of under $1,550,000—and only a small amount would be left

 to distribute to Candela Corporation for its lien exceeding

 $76,284.72:

            IRS                             $186,613.77
            IRS                             $185,593.15
            Democracy non-legal             $831,980.86
            Atlantic non-legal              $182,146.27
            IRS                              $21,199.73
            D.C.                            $120,000.00 (estimate)
            Total                         $1,527,533.78

 However, the Democracy Capital Corporation and Atlantic Union

 legal fees are:

            Democracy legal               $44,760.45
            Atlantic Union legal          $48,387.02
            Total                         $93,147.47

 Dr. Walker is objecting to the legal fees.            Even if only 50% of

 those legal fees are allowed, the D.C. tax lien of roughly

 $120,000.00 would not be paid in full:




                                         7
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 8 of 14


            IRS                             $186,613.77
            IRS                             $185,593.15
            Democracy non-legal             $831,980.86
            50% Democracy legal              $22,380.23
            Atlantic non-legal              $182,146.27
            50% Atlantic legal               $24,193.51
            IRS                              $21,199.73
            Total                         $1,454,107.52

 After paying that $1,454,107.52 there would not be enough left to

 pay in full the D.C. tax lien of roughly $120,000.00.               Candela

 Corporation and other junior liens would receive nothing from the

 proceeds of the sale.        If the legal fees are allowed in full, the

 amount paid on the D.C. tax lien would be even less:

            IRS                                         $186,613.77
            IRS                                         $185,593.15
            Democracy (no atty. fees)                   $831,980.86
            100% Democracy atty. fees                    $44,760.45
            Atlantic (no atty. fees)                    $182,146.27
            100% Atlantic atty. fees                     $48,387.02
            IRS                                          $21,199.73
            Total                                     $1,500,681.25

      Because interest is accruing on the liens against Dr.

 Walker’s share of the proceeds, it makes sense to make an interim

 distribution on the liens that have priority.             Democracy Capital

 may or may not be agreeable to Atlantic Union receiving a payment

 (as there is a possibility that further proceedings in this

 adversary proceeding or in any appeal might substantially

 increase the legal fees Democracy Capital will incur).               However,

 it will explore reaching an accommodation with Atlantic Union in

 that regard.   At a minimum, it makes sense to direct that the

 first two IRS tax liens, and Democracy Capital’s claim exclusive


                                         8
Case 18-10021-SMT   Doc 204    Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                              Document Page 9 of 14


 of legal fees ought to be paid.

      Candela Corporation did not appear at the hearing of May 13,

 2020, and if it has any objection to any of the directives set

 forth in this order, it should file an objection by May 20, 2020.

      In the meantime, it makes sense to determine the amount of

 legal fees Democracy Capital should be allowed.             Dr. Walker

 represents that she needs no further discovery in that regard.

 Accordingly, I am setting her objection to Democracy Capital’s

 legal fees for a hearing on May 21, 2020, at 2:00 p.m., with the

 parties to file a list of exhibits, with copies of the exhibits

 attached by May 15, 2020.

      Dr. Walker will be filing an objection to Atlantic Union’s

 legal fee claim by May 15, 2020, and Atlantic Union will respond

 by May 15, 2020, and I will hold a scheduling conference on that

 objection on May 21, 2020, at 2:00 p.m.

                                       III

                              THE CHILDREN’S TRUST

      The parties addressed whether the amount to be paid to

 Walker for the children’s trust must be placed into an actual

 trust.   Dr. Walker’s counsel noted that section 5 of the Marital

 Settlement Agreement which required Dr. Walker and Barkats to

 “establish a trust or trusts for the benefit of their children

 using part of the proceeds of sale” as described earlier in the

 Marital Settlement Agreement, and required that “[a] person


                                         9
Case 18-10021-SMT   Doc 204 Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                           Document Page 10 of 14


 mutually agreed upon by the parties will be the trustee for the

 trust(s).” In the Memorandum Decision at 53 I noted: “Based on

 the District of Columbia Court of Appeals’ ruling, it appears

 that the funds must be placed in an actual trust, with Walker

 being entitled to assert a claim of reimbursement against the

 trust.”   No argument was made at the hearing to persuade me that

 this is not the appropriate outcome.         Webster’s counsel noted

 that the children are all now adults and suggested that there is

 an issue of whether no trust should be established because the

 children are no longer children but adults.          However, Webster has

 no standing to raise that issue (it does not affect Barkats’

 share of the proceeds).      More fundamentally, even if now adults,

 the children remain the children of Dr. Walker and Barkats; I

 expressed severe doubts that their being adults alters the

 requirement of establishing a children’s trust; and none of the

 lien creditors suggested that this is a viable issue.

      Dr. Walker’s counsel indicated that she would be renouncing

 any right of contribution from the trust that is established.

 The IRS requested time to react to the consequences of that,

 i.e., whether it can be effective against the IRS.           However,

 until a trust is established, there is nothing to address.

      Moreover, whether the IRS and the District of Columbia could

 have a claim against the trust based on their liens having

 attached to Dr. Walker’s right to reimbursement seems to me to be


                                      10
Case 18-10021-SMT   Doc 204 Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                           Document Page 11 of 14


 an issue over which I will lack subject matter jurisdiction.              The

 issues I am supposed to decide are who is entitled to receive the

 proceeds of the sale.      The IRS and D.C. have no lien on proceeds

 payable to the trust at this juncture.         Any right of the IRS and

 D.C. to reach funds that the trust is entitled to receive

 derives, first, from the trust’s right to receive funds in the

 first place, and derives, second, from the IRS and D.C. having

 liens on Dr. Walker’s right to reimbursement from whatever the

 trust receives out of the sale proceeds.         However, Dr. Walker’s

 right to reimbursement is not a lien on whatever the trust

 receives; it is only an unsecured claim.         Once I decide what the

 trust is entitled to receive, there will not be any tax liens

 against the trust itself.      There may be tax liens on Dr. Walker’s

 right to reimbursement, but enforcement of such liens can be

 pursued elsewhere.     If a notice of levy were served on the trust

 to collect whatever reimbursements are owed to Dr. Walker, that

 will occur after this court’s ruling that the trust is entitled

 to a share of the proceeds.       Enforcement of such a notice of levy

 or an action against the trust to set aside Dr. Walker’s

 renouncing a claim of reimbursement as a fraudulent conveyance

 are matters beyond the limited issues I have jurisdiction to

 decide in this interpleader action: who is to receive the sale

 proceeds.

      Nevertheless, I will direct Dr. Walker by May 27, 2020, to


                                      11
Case 18-10021-SMT   Doc 204 Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                           Document Page 12 of 14


 file a copy of the trust instrument(s) executed to form the

 trust(s) and an indication of the entity who is to serve as

 trustee of the trust (or, if multiple trusts are established, the

 entities who are to serve as trustees of each of the trusts).

                                      IV

                                 CONCLUSION

      In accordance with the foregoing, it is

      ORDERED that the IRS and Democracy Capital Corporation shall

 submit a proposed order:

            (1) for interim distributions on the IRS’s first two

      liens and on Democracy Capital’s lien but not including a

      distribution for attorney fees;

            (2) to the extent agreeable to Democracy Capital

      Corporation, for an interim distribution, to Atlantic Union

      Bank, but not including payment of legal fees claimed by

      Atlantic Union Bank;

            (3) to the extent agreeable to Democracy Capital

      Corporation and Atlantic Union Bank (evidenced by way of

      that lienor’s endorsement of the proposed order), for

      interim distributions on the third IRS tax lien and the

      first District of Columbia tax lien.

 It is further

      ORDERED that Defendant Rondi Walker’s Opposition to the

 Lienholder’s Claim for Attorney Fees (Dkt. No. 152), objecting to


                                      12
Case 18-10021-SMT   Doc 204 Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                           Document Page 13 of 14


 the attorney fees claimed by Democracy Capital Corporation:

            (1) is set, in light of the COVID-19 pandemic, for a

      telephonic trial (without witnesses unless the parties agree

      beforehand to witnesses appearing by telephone) on May 21,

      2020, at 2:00 p.m.;

            (2) by May 21, 2020, the parties shall file their list

      of exhibits (numbers for Democracy Capital Corporation,

      letters for Dr. Walker) with the pre-marked exhibits

      attached thereto be attached to the list of exhibits; and

            (3) if witnesses are deemed necessary, the trial will

      be resumed at a later date.

 It is further

      ORDERED that:

            (1) by May 15, 2020, Dr. Walker shall file an objection

      to the attorney fees asserted in Atlantic Union Bank’s

      payoff statement (part of Dkt. No. 190);

            (2) by May 19, 2020, Atlantic Union Bank shall file a

      response to the objection; and

            (3) a telephonic scheduling conference regarding the

      objection to the attorney fees will be held on May 21, 2020,

      at 2:00 p.m.

 It is further

      ORDERED that by May 27, 2020, Dr. Walker shall file a copy

 of the trust instrument(s) executed to form the trust(s) called


                                      13
Case 18-10021-SMT                                                                                  Doc 204 Filed 05/15/20 Entered 05/15/20 08:10:38   Desc Main
                                                                                                          Document Page 14 of 14


 for by the Marital Settlement Agreement and a notice of the

 entity that is to serve as trustee of the trust (or, if multiple

 trusts are established, then a notice as to each trust of the

 entity that is to serve as trustee).                                                                                        It is further

                               ORDERED that by May 20, 2020, Candela Corporation shall file

 any objection it has to the court’s proceeding as set forth

 herein, including the court’s making interim distributions as set

 forth above.

                                                                                                                               [Signed and dated above.]

 Copies to: All counsel of record; Office of United States
 Trustee.




 R:\Common\TeelSM\Judge Temp Docs\Webster v. Walker - Order Memorializing Results of May 13, 2020 Hearing.v3.wpd
                                                                                                                     14
